UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Argentina (0.6%) YPF SA ADR 184,400 $5,480,368 Australia (6.6%) Bank of Queensland, Ltd. 438,982 4,862,931 Cardno, Ltd. 568,769 3,499,802 Dexus Property Group (R) 3,761,145 3,577,644 Downer EDI, Ltd. 1,517,988 6,577,125 Fairfax Media, Ltd. (S) 12,260,263 6,695,944 Flight Centre Travel Group, Ltd. 86,965 3,854,296 Lend Lease Group 306,514 3,082,999 Monadelphous Group, Ltd. (S) 201,136 3,020,888 Nufarm, Ltd. 819,023 3,645,573 Orica, Ltd. 297,168 6,270,126 Primary Health Care, Ltd. 1,334,763 6,074,842 Seven West Media, Ltd. 3,320,624 6,710,169 Austria (0.8%) EVN AG 129,468 2,052,030 voestalpine AG 90,384 4,489,595 Belgium (0.7%) Delhaize Group SA 101,567 5,908,834 Canada (8.5%) AuRico Gold, Inc. 565,600 2,193,094 Canaccord Genuity Group, Inc. (S) 564,643 3,230,934 Corus Entertainment, Inc. Class B (S) 178,400 4,096,711 Domtar Corp. 61,309 5,242,533 Ensign Energy Services, Inc. 331,644 5,065,721 Finning International, Inc. 231,000 5,348,078 Genworth MI Canada, Inc. 239,100 7,875,865 InnVest Real Estate Investment Trust (R) 713,600 3,102,755 Metro, Inc. 109,700 6,392,757 Mullen Group, Ltd. 215,000 5,647,405 Norbord, Inc. (S) 243,300 7,354,756 Open Text Corp. 69,174 5,861,773 Transcontinental, Inc. Class A 413,000 6,561,047 Westjet Airlines, Ltd. 244,000 6,351,739 China (1.2%) AAC Technologies Holdings, Inc. (S) 978,500 4,417,579 China BlueChemical, Ltd. 9,452,000 6,413,054 Denmark (2.7%) D/S Norden 104,532 4,707,678 DSV A/S 131,380 4,015,348 H. Lundbeck A/S 199,836 4,359,092 Sydbank A/S (NON) 189,331 5,315,696 Topdanmark A/S (NON) 183,002 4,837,189 France (4.8%) Cap Gemini 93,241 6,068,738 Faurecia (NON) 163,166 5,478,930 M6-Metropole Television 191,833 4,180,590 Nexity 62,773 2,298,727 Publicis Group SA 64,384 5,690,632 SEB SA 48,356 4,517,907 Technicolor SA (NON) 1,131,027 5,719,861 Teleperformance 136,081 7,743,577 Germany (5.4%) Aurubis AG 80,879 4,762,935 Bertrandt AG 32,636 4,484,916 DMG Mori Seiki AG (S) 294,007 9,072,877 Draegerwerk AG & Co., KGaA (Preference) (S) 32,930 4,061,294 Gerresheimer AG 97,968 6,604,526 Krones AG 26,955 2,302,598 Leoni AG 88,444 6,607,156 MTU Aero Engines Holding AG 51,826 4,870,941 Software AG 114,915 4,388,696 Hong Kong (2.3%) China New Town Development Co., Ltd. (NON) 1 — Dah Sing Financial Holdings 751,600 4,401,473 Hutchison Telecommunications Hong Kong Holdings, Ltd. 9,206,000 3,526,816 SmarTone Telecommunications Holdings, Ltd. 2,516,000 2,810,502 Techtronic Industries Co. 2,006,000 5,395,012 Television Broadcasts, Ltd. 671,100 4,211,390 India (0.8%) Yes Bank, Ltd. 1,137,828 6,712,439 Ireland (1.4%) Kentz Corp, Ltd. 533,068 5,196,657 Smurfit Kappa Group PLC 303,939 7,217,461 Italy (2.9%) Ansaldo STS SpA 520,382 5,634,762 Banca Monte dei Paschi di Siena SpA (NON) (S) 15,452,066 3,920,510 Banca Popolare dell'Emilia Romagna SC (NON) 554,140 5,283,906 Danieli & Co. SpA 161,977 5,106,405 DiaSorin SpA (S) 119,055 5,688,453 Japan (21.8%) Aeon Delight Co., Ltd. (S) 266,100 5,293,684 Ain Pharmaciez, Inc. 86,000 3,983,308 Capcom Co., Ltd. 230,700 4,458,841 Century Tokyo Leasing Corp. 135,000 4,645,175 Chiyoda Corp. 413,000 5,648,036 Credit Saison Co., Ltd. 143,900 4,034,172 Dowa Holdings Co., Ltd. 511,000 5,182,576 Fuyo General Lease Co., Ltd. 96,100 3,850,754 Gunma Bank, Ltd. (The) 826,000 4,676,461 Hisamitsu Pharmaceutical Co., Inc. 73,300 3,885,197 Horiba, Ltd. 134,200 4,781,395 Iida Group Holdings Co., Ltd. (NON) 314,012 6,317,329 Itochu Techno-Solutions Corp. 97,500 3,721,265 Japan Petroleum Exploration Co. 141,600 5,445,888 JSR Corp. 241,500 4,438,914 Kamigumi Co., Ltd. 482,000 4,342,681 Kansai Paint Co., Ltd. 384,000 5,435,112 Kobayashi Pharmaceutical Co., Ltd. 92,800 5,063,712 Koito Manufacturing Co., Ltd. 190,000 3,655,522 Kurita Water Industries, Ltd. 240,700 5,152,571 Kuroda Electric Co., Ltd. (S) 245,300 3,673,095 KYORIN Holdings, Inc. 225,700 4,661,830 Mandom Corp. 146,900 4,696,154 Maruichi Steel Tube, Ltd. 210,400 5,175,538 Moshi Moshi Hotline, Inc. 424,000 4,548,548 Musashino Bank, Ltd. (The) 82,900 2,880,804 Namco Bandai Holdings, Inc. 342,100 6,949,193 Nihon Kohden Corp. 120,200 4,464,454 Nippo Corp. 255,000 4,059,788 Nippon Synthetic Chemical Industry Co., Ltd. (The) 701,000 6,363,707 Park24 Co., Ltd. 197,000 3,719,049 Rinnai Corp. 58,000 4,382,059 Sawai Pharmaceutical Co., Ltd. 116,000 8,005,466 Shimamura Co., Ltd. 39,900 4,093,406 Ship Healthcare Holdings, Inc. 128,200 5,468,632 Stanley Electric Co., Ltd. 240,000 5,282,835 Sumitomo Forestry Co., Ltd. 396,500 4,737,332 Taikisha, Ltd. 212,500 4,376,739 Toridoll.corp (S) 152,900 1,328,332 Tsuruha Holdings, Inc. 43,500 4,004,149 Unipres Corp. 198,100 3,480,697 Jersey (0.7%) Genel Energy PLC (NON) 329,055 5,718,742 Netherlands (1.8%) Aalberts Industries NV 195,349 5,945,429 Arcadis NV 175,062 5,967,196 Nutreco NV 86,431 4,145,481 Norway (1.8%) Fred Olsen Energy ASA 152,999 6,033,926 SpareBank 1 SR-Bank ASA (NON) 586,291 5,352,170 TGS-NOPEC Geophysical Co. ASA 159,396 4,205,837 Portugal (0.8%) Banco Espirito Santo SA (NON) 4,758,051 6,655,096 Singapore (0.4%) Great Eastern Holdings, Ltd. 219,000 3,141,411 South Korea (8.1%) BS Financial Group, Inc. 299,940 4,619,694 Daelim Industrial Co., Ltd. 40,484 3,844,507 Daum Communications Corp. 50,701 4,067,386 DGB Financial Group, Inc. 466,810 7,498,602 Dongbu Insurance Co., Ltd. 97,740 4,950,264 GS Home Shopping, Inc. 23,968 6,400,224 Hansol Paper Co., Ltd. 275,130 3,015,693 Hyundai Marine & Fire Insurance Co., Ltd. 136,640 4,125,152 Korea Zinc Co., Ltd. 12,620 3,434,338 KT Corp. 83,570 2,665,112 LIG Insurance Co., Ltd. 126,380 3,803,461 Lotte Food Co., Ltd. 6,144 4,023,237 Mando Corp. 47,155 6,327,138 Seah Besteel Corp. 160,344 4,105,946 Sungwoo Hitech Co., Ltd. 461,938 7,551,287 Spain (0.5%) Prosegur Compania de Securidad SA 679,914 4,314,193 Sweden (1.1%) Boliden AB 256,512 3,738,570 JM AB 210,842 5,940,388 Switzerland (5.6%) Aryzta AG 79,573 5,929,419 Baloise Holding AG 44,434 5,230,690 Banque Cantonale Vaudoise (BCV) 6,735 3,596,377 Bucher Industries AG 26,314 7,167,638 Forbo Holding AG 6,489 5,214,702 Georg Fischer AG 9,550 6,583,135 Helvetia Holding AG 15,516 7,243,456 Partners Group Holding AG 10,162 2,530,463 Sika AG 1,743 5,723,843 Taiwan (0.6%) Radiant Opto-Electronics Corp. 686,539 2,447,451 TSRC Corp. 1,839,200 2,740,715 United Kingdom (16.4%) Aberdeen Asset Management PLC 722,380 5,793,204 Admiral Group PLC 204,421 4,156,754 Afren PLC (NON) 2,357,154 6,272,606 Amlin PLC 608,890 4,470,920 Ashmore Group PLC 1,038,949 6,677,521 Barratt Developments PLC 1,368,058 7,350,810 Beazley PLC 1,401,136 5,655,201 Berkeley Group Holdings PLC 141,316 5,432,778 Burberry Group PLC 190,710 4,763,817 Close Brothers Group PLC 307,652 6,769,638 IMI PLC 224,978 5,390,162 Inchcape PLC 512,153 4,981,451 Interserve PLC 594,515 6,348,101 Kazakhmys PLC (S) 363,307 1,408,151 Meggitt PLC 588,329 4,795,134 Morgan Sindall Group PLC 258,246 3,238,542 Next PLC 63,567 5,706,992 Persimmon PLC 271,702 5,155,592 Rathbone Brothers PLC 145,989 3,721,364 Rexam PLC 534,639 4,369,927 Savills PLC 505,178 5,368,345 Schroders PLC 92,665 3,737,909 Spectris PLC 135,766 5,403,030 Speedy Hire PLC 5,063,250 4,179,142 Tate & Lyle PLC 214,380 2,750,077 Thomas Cook Group PLC (NON) 2,252,051 6,388,243 TUI Travel PLC 1,034,142 6,213,057 Ultra Electronics Holdings PLC 103,917 3,112,782 William Hill PLC 565,528 3,562,972 United States (0.6%) Aspen Insurance Holdings, Ltd. 130,914 5,291,544 Total common stocks (cost $735,799,990) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 5/8s, August 31, 2017 (i) $178,000 $176,574 1 3/4s, January 31, 2014 (i) 38,000 38,323 Total U.S. treasury obligations (cost $214,897) SHORT-TERM INVESTMENTS (5.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 39,884,371 $39,884,371 Putnam Short Term Investment Fund 0.08% (AFF) 4,137,134 4,137,134 SSgA Prime Money Market Fund 0.01% (P) 1,300,000 1,300,000 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 $300,000 299,885 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEGSF) 723,000 722,625 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 409,000 408,972 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 667,000 666,813 Total short-term investments (cost $47,419,640) TOTAL INVESTMENTS Total investments (cost $783,434,527) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $219,919,146) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/16/14 $1,093,291 $1,124,037 $(30,746) Australian Dollar Sell 1/16/14 1,093,291 1,137,386 44,095 Euro Buy 12/18/13 3,246,832 3,148,013 98,819 Barclays Bank PLC British Pound Buy 12/18/13 17,758,395 17,420,003 338,392 British Pound Sell 12/18/13 17,758,395 17,366,240 (392,155) Canadian Dollar Buy 1/16/14 2,099,117 2,155,621 (56,504) Canadian Dollar Sell 1/16/14 2,099,117 2,131,728 32,611 Euro Buy 12/18/13 8,469,753 8,211,326 258,427 Hong Kong Dollar Buy 2/19/14 125,513 125,954 (441) Japanese Yen Sell 2/19/14 229,197 238,557 9,360 Singapore Dollar Buy 2/19/14 4,220,742 4,261,757 (41,015) Swiss Franc Buy 12/18/13 4,874,515 4,716,614 157,901 Citibank, N.A. Australian Dollar Buy 1/16/14 2,088 2,146 (58) Australian Dollar Sell 1/16/14 2,088 2,172 84 Danish Krone Sell 12/18/13 12,080,881 11,783,482 (297,399) Euro Buy 12/18/13 509,275 52,057 457,218 Japanese Yen Sell 2/19/14 7,156,808 7,452,114 295,306 Credit Suisse International Australian Dollar Buy 1/16/14 613,859 638,612 (24,753) Australian Dollar Sell 1/16/14 613,859 630,922 17,063 Canadian Dollar Buy 1/16/14 1,386,814 1,426,895 (40,081) Canadian Dollar Sell 1/16/14 1,386,814 1,408,355 21,541 Euro Buy 12/18/13 9,168,715 8,889,622 279,093 Japanese Yen Sell 2/19/14 3,654,817 3,806,021 151,204 New Zealand Dollar Buy 1/16/14 1,535,435 1,553,037 (17,602) Norwegian Krone Sell 12/18/13 1,576,790 1,571,865 (4,925) Swiss Franc Buy 12/18/13 9,573,695 9,378,595 195,100 Deutsche Bank AG Australian Dollar Sell 1/16/14 8,157,792 8,576,784 418,992 Euro Buy 12/18/13 13,615,903 13,201,439 414,464 HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 2,031,551 2,088,017 (56,466) Australian Dollar Sell 1/16/14 2,031,551 2,113,532 81,981 Norwegian Krone Sell 12/18/13 947,898 952,763 4,865 JPMorgan Chase Bank N.A. British Pound Buy 12/18/13 7,096,388 6,981,011 115,377 Euro Buy 12/18/13 8,339,310 8,530,434 (191,124) Japanese Yen Sell 2/19/14 2,484,396 2,586,303 101,907 Singapore Dollar Buy 2/19/14 3,970,653 4,010,481 (39,828) State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 2,536,489 2,607,185 (70,696) Australian Dollar Sell 1/16/14 2,536,489 2,638,818 102,329 Euro Buy 12/18/13 13,303,925 12,932,679 371,246 Israeli Shekel Buy 1/16/14 4,787,812 4,768,848 18,964 Norwegian Krone Sell 12/18/13 3,123,909 3,140,791 16,882 Swedish Krona Buy 12/18/13 12,826,540 13,000,168 (173,628) UBS AG British Pound Buy 12/18/13 9,804,020 9,566,161 237,859 Canadian Dollar Sell 1/16/14 2,030,679 2,021,470 (9,209) Norwegian Krone Sell 12/18/13 2,176,598 2,188,059 11,461 Swiss Franc Buy 12/18/13 1,662,098 1,665,787 (3,689) WestPac Banking Corp. Japanese Yen Sell 2/19/14 5,489,307 5,715,285 225,978 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $872,779,673. (b) The aggregate identified cost on a tax basis is $786,164,146, resulting in gross unrealized appreciation and depreciation of $165,264,755 and $40,811,012, respectively, or net unrealized appreciation of $124,453,743. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $59,119 $43,199,994 $39,121,979 $194 $4,137,134 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $37,113,609 which includes an amount for securities that are deemed worthless at period end. The fund received cash collateral of $39,884,371, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $65,294 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 21.4% Consumer discretionary 21.4 Industrials 21.3 Materials 11.8 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $568,024 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,668 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $139,930. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks : Argentina $5,480,368 $— $— Australia 57,872,339 — — Austria — 6,541,625 — Belgium — 5,908,834 — Canada 74,325,168 — — China 10,830,633 — — Denmark — 23,235,003 — France — 41,698,962 — Germany — 47,155,939 — Hong Kong 20,345,193 — — India 6,712,439 — — Ireland — 12,414,118 — Italy — 25,634,036 — Japan 190,364,400 — — Jersey — 5,718,742 — Netherlands — 16,058,106 — Norway — 15,591,933 — Portugal — 6,655,096 — Singapore 3,141,411 — — South Korea 70,432,041 — — Spain — 4,314,193 — Sweden — 9,678,958 — Switzerland — 49,219,723 — Taiwan 5,188,166 — — United Kingdom — 143,174,222 — United States 5,291,544 — — Total common stocks — U.S. treasury obligations $— $214,897 $— Short-term investments 5,437,134 41,982,666 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,028,200 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,478,519 $1,450,319 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $296,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
